Citation Nr: 1423247	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for loss of upper and lower teeth, to include for treatment purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

The Veteran also initiated and perfected appeals of the April 2006 denial of service connection for posttraumatic stress disorder (PTSD), for residuals of a mouth injury, for tinnitus, and for a hearing loss disorder.  Subsequently, however, service connection for these disorders was granted within January 2007, May 2007, and November 2008 rating decisions.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the February 2010 VA Form 9, the Veteran requested a personal hearing at the RO before a Veterans Law Judge.  In an April 2010 written statement, the Veteran clarified his request, stating that he desired personal hearings both before a Decision Review Officer and before a Veterans Law Judge.  A personal hearing before a Decision Review Officer was scheduled for June 2010; however, a hand-written notation on the hearing notification letter indicates that hearing was cancelled by the Veteran the same month.  The record contains no indication that the Veteran was either afforded a personal hearing before a Veterans Law Judge, or that he withdrew his request for the same.  Thus, remand is required to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO (Travel Board hearing).  The Veteran and representative should be afforded adequate notice of the date and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

